[PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS
                          FOR THE ELEVENTH CIRCUIT
                              ___________________
                                                                           FILED
                                                                U.S. COURT OF APPEALS
                                    No. 00-15981                  ELEVENTH CIRCUIT
                                ___________________                    DEC 9 2000
                               D.C. Docket No. 00-9009             THOMAS K. KAHN
                                                                        CLERK
NED L. SIEGEL,
GEORGETTE SOSA DOUGLAS, et al.,

                                                             Plaintiffs-Appellants,
      versus

THERESA LEPORE,
CHARLES E. BURTON, et al.,
                                                             Defendants-Appellees.
                                ___________________

                 On Appeal from the United States District Court for the
                              Southern District of Florida
                               ___________________

                         ON PETITION FOR REHEARING

BEFORE:        ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, COX, BIRCH,
               DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and
               WILSON, Circuit Judges.

BY THE COURT:

      Appellants’ Petition for Rehearing is DENIED. Judges Tjoflat, Birch, Dubina

and Carnes dissent.

ENTERED FOR THE COURT:


/s/ R. Lanier Anderson III
     CHIEF JUDGE